Citation Nr: 1456129	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  that is Entitlement to service connection for a disability caused by a reaction to rabies shots.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  Among other decorations, the Veteran received the Combat Infantryman Badge and the Bronze Star Medal.

This case comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The record shows substantial compliance with the remand directives with respect to the claim regarding a disability due to rabies shots.  Dyment v. West, 13 Vet. App. 141 (1999).

A December 2011 rating decision granted service connection for coronary artery disease.  Then, a September 2012 rating decision granted service connection for degenerative disc disease and spondylosis of the lumbar spine, gastroesophageal reflux disease, and cluster headaches.  Therefore, those issues are no longer on appeal.

The issues of entitlement to service connection for hearing loss and tinnitus are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a disability caused by a reaction to rabies shots.


CONCLUSION OF LAW

The criteria for service connection for a disability caused by a reaction to rabies shots are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A July 2008 letter notified the Veteran of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in March 2009.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in February 2012 to determine the nature and etiology of the claimed disability caused by a reaction to rabies shots.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  There is no indication that the findings are inadequate.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this case, the Veteran filed a claim for service connection for a disability caused by a reaction to rabies shots.

The service medical records show that the Veteran was hospitalized for 10 days in February 1970 with a diagnosis of serum sickness after being given some sort of vaccination.  There are no further entries regarding any sequelae.

During a June 1971 VA examination, the Veteran reported a history of a negative reaction to rabies shots in service with pain, nausea, and vomiting for about four days.  Examination revealed no relevant findings and no diagnosis of any residual disability due to the rabies shots.

During a February 2012 VA examination, the Veteran reported that he and fellow soldiers kept a dog that ate some explosives and showed foaming at the mouth and other symptoms common to rabies.  He stated that because the dog ran away before it could be tested, all soldiers who came in contact with the dog were given rabies vaccinations.  He reported that he developed serum sickness side effects and was hospitalized for several days.  He denied having any of the symptoms he had at that time and admitted that he filed a claim because he was unsure of any possible long-term effects of the allergic reaction.  The examiner stated that, after reviewing the medical literature, the Veteran's claims file, and VA medical records, the Veteran did not present with any residuals of serum sickness.  The examiner further stated that the objective and subjective data found no chronicity or residuals related to the in-service rabies shots and thus an infectious disease examination was not indicated.

The record indicates that the Veteran was given rabies shots in service.  However, the record does not show that he has any residual disability from those shots or from the negative reaction in service.  The Board notes that he is competent to give evidence about observable symptoms such as pain, nausea, and vomiting.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a disability caused by the rabies shots, or a reaction thereto, as that requires medical expertise.  Moreover, at the VA examination, he denied having any of the symptoms he had in service after the shots, and the examiner stated that the Veteran did not have any residuals of serum sickness.  Thus, because of the lack of medical evidence showing a currently diagnosed disability related to rabies shots, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a disability caused by a reaction to rabies shots.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran has any current disability caused by a reaction to rabies shots.  As there is no disability that can be related to service, the claim for service connection for a disability caused by a reaction to rabies shots must be denied.  

In conclusion, service connection for a disability caused by a reaction to rabies shots is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability caused by a reaction to rabies shots is denied.


REMAND

Regrettably, further development is needed on the claims for service connection for hearing loss and tinnitus.

In the September 2011 remand, the Board requested that any outstanding VA medical records be obtained and that an addendum to a November 2009 VA audiology examination report be obtained addressing whether the Veteran's hearing loss and tinnitus were related, at least in part, to inservice combat noise exposure.  

A supplemental opinion from the examiner who conducted the November 2009 VA examination was obtained in February 2012.  The examiner reiterated the Veteran's history of noise exposure as reported during the November 2009 examination and opined that the hearing loss was not related to, or related in part to, inservice noise exposure.  However, the examiner did not provide any rationale in addition to that provided in the earlier examination report.  The examiner also did not provide an opinion specific to whether the Veteran's tinnitus is related, at least in part, to inservice noise exposure.  Therefore, an examination should be scheduled to answer those questions.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, in a November 2014 statement, the Veteran's representative asserted that the Veteran's hearing underwent a significant threshold shift during service, and cited to medical articles regarding threshold shifts and delayed onset hearing loss.  While the medical articles in and of themselves are not dispositive, the examiner should address the significance, if any, of any threshold shifts and comment on the medical articles.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through October 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since October 2012.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all conclusions. Combat noise exposure in service is conceded as the Veteran was involved in combat during service.  Specifically, the examiner should address the following.

(a) The examiner should review the service entrance and separation examination reports and address the significance, if any, of the threshold shifts in hearing.  The examiner should comment on the medical articles regarding threshold shifts and delayed onset hearing loss cited by the Veteran's representative in the November 2014 statement.

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss is, at least in part, related to inservice combat noise exposure.  The examiner should provide a complete rationale for the opinion.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that tinnitus is, at least in part, related to his inservice combat noise exposure.  The examiner should provide a complete rationale for the opinion.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


